                 Case 2:18-cv-01382-MMD-EJY Document 62 Filed 01/13/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


NOEL C. MURRAY, DR. SWARNA PERERA, and
JOYCE E. FRIEDMAN, on behalf of themselves and
all others similarly situated,,
                                                             JUDGMENT IN A CIVIL CASE
                             Plaintiffs,
v.                                                           Case No. 2:18-cv-01382-MMD-GWF

PROVIDENT TRUST GROUP, LLC,

                             Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is hereby entered pursuant to this court’s order
entered December 18, 2019 (ECF No. 57).
       IT IS FURTHER ORDERED the remaining claims of Plaintiffs Murray and Perera are dismissed
with prejudice pursuant to this court’s order granting the parties stipulation of dismissal (ECF No. 61).




                     January 13, 2020
